--------------------------------------------------------------------------------

Exhibit 10.1


 
 
OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN
(effective January 1, 2009)
 

 
 

--------------------------------------------------------------------------------




OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN
(effective January 1, 2009)


TABLE OF CONTENTS
 
Page
 
SECTION 1.
INTRODUCTION AND DEFINITIONS
1
       
1.1.
Preamble
   
1.2.
Definitions
     
1.2.1.
Administrator
     
1.2.2.
Affiliate
     
1.2.3.
Award
     
1.2.4.
Beneficiary
     
1.2.5.
Board of Directors
     
1.2.6.
Cause
     
1.2.7.
Change in Control
     
1.2.8.
Code
     
1.2.9.
Committee
     
1.2.10.
Disability or Disabled
     
1.2.11.
Effective Date
     
1.2.12.
Employer
     
1.2.13.
ERISA
     
1.2.14.
Participant
     
1.2.15.
Plan
     
1.2.16.
Plan Statement
     
1.2.17.
Plan Year
     
1.2.18.
Retires and Retirement
     
1.2.19.
Separation from Service
     
1.2.20.
Vest and Vested
   
1.3.
Rules of Interpretation
       
SECTION 2.
ELIGIBILITY AND PARTICIPATION
3
     
SECTION 3.
AWARDS
4
       
3.1.
Amount of Award
       
SECTION 4.
PERFORMANCE MEASUREMENT
4
     
SECTION 5.
VESTING
4
       
5.1.
Vesting Events
     
5.1.1.
Disability
     
5.1.2.
Death
     
5.1.3.
Retirement
     
5.1.4.
Change in Control
     
5.1.5.
Involuntarily Separation from Service Other Than for Cause
     
5.1.6.
Termination of the Plan
 

 
i

--------------------------------------------------------------------------------


 

 
5.2.
Forfeiture
       
SECTION 6.
UNFUNDED PLAN
5
     
SECTION 7.
DISTRIBUTIONS
5
       
7.1.
Distribution
     
7.1.1.
Distribution in Cash
     
7.1.2.
Time of Distribution
     
7.1.3.
Death Prior to Distribution
     
7.1.4.
Cooperation with Committee
   
7.2.
Designation of Beneficiaries
     
7.2.1.
Right to Designate
     
7.2.2.
Failure of Designation
       
SECTION 8.
SPENDTHRIFT PROVISION
6
     
SECTION 9.
AMENDMENT AND TERMINATION
7
       
9.1.
Amendment
   
9.2.
Plan Termination
         
SECTION 10.
INDEMNIFICATION
7
     
SECTION 11.
DETERMINATIONS — CLAIM PROCEDURES
8
       
11.1.
Determinations
   
11.2.
Claim and Review Procedures
     
11.2.1.
Initial Claim
     
11.2.2.
Notice of Initial Adverse Determination
     
11.2.3.
Request for Review
     
11.2.4.
Claim on Review
     
11.2.5.
Notice of Adverse Determination for Claim on Review
   
11.3.
Deadline to File Claim
   
11.4.
Exhaustion of Administrative Remedies
   
11.5.
Deadline to File Legal Action
   
11.6.
Knowledge of Fact by Participant Imputed to Beneficiary and Others
       
SECTION 12.
PLAN ADMINISTRATION
10
       
12.1.
Service of Process
   
12.2.
Receipt of Documents
 

 
ii

--------------------------------------------------------------------------------


 
SECTION 13.
IN GENERAL
11
       
13.1.
Disclaimers
     
13.1.1.
Effect on Employment
     
13.1.2.
Sole Source of Benefits
   
13.2.
Applicable Laws
     
13.2.1.
ERISA Status
     
13.2.2.
Internal Revenue Code Status
   
13.3.
Choice of Law
   
13.4.
Plan Statement Controls
 



iii

--------------------------------------------------------------------------------




OTELCO INC. EXECUTIVE LONG TERM INCENTIVE PLAN
(effective January 1, 2009)


SECTION 1
 
INTRODUCTION AND DEFINITIONS
 
1.1.          Preamble.  The purposes of the Plan (as defined below in Section
1.2.15) are to provide competitive incentive opportunities within the context of
Otelco Inc.’s overall compensation program and to facilitate Otelco Inc.’s
success.
 
1.2.          Definitions.  When the following terms are used herein with
initial capital letters, they shall have the following meanings:
 
1.2.1.       Administrator — the Chief Executive Officer of the Employer, except
that with respect to decisions involving the Chief Executive Officer, the
Administrator shall be the Committee.
 
1.2.2.       Affiliate — a business entity which is not the Employer but which
is part of a “controlled group” or under “common control” with the Employer, as
those terms are defined in section 414(b) and (c) of the Code as required to be
aggregated with the Employer under section 409A based on eighty percent (80%) or
greater control.
 
1.2.3.       Award — a grant of a potential incentive payment to a Participant
based on the Employer’s performance.
 
1.2.4.       Beneficiary — a person designated by a Participant (or
automatically by operation of this Plan Statement) to receive all or a part of a
Participant’s Award in the event of the Participant’s death prior to full
distribution thereof.  A person so designated shall not be considered a
Beneficiary until the death of the Participant.
 
1.2.5.       Board of Directors — the Board of Directors of the
Employer.  Functions generally assigned to the Board of Directors may be
delegated to and discharged by the Compensation Committee of the Employer or
other delegate, which shall report its actions to the Board of Directors.
 
1.2.6.       Cause — a Participant’s Separation from Service shall be for cause
for purposes of this Plan if it is due to any of the following:
 

  (a) Failure to Perform.  The Participant breaches or violates the terms of the
Participants’s employment agreement, if any, or fails to substantially perform
the duties of the Participant’s position (including gross negligence, but
excluding ordinary negligence), as determined by the Administrator.        
(b)
Misconduct.  The Participant engages in (i) substantial misconduct, including
but not limited to a material violation of the personnel policies of the
Employer and its Affiliates, (ii) a material violation of the Otelco Inc. Code
of Ethics, or (iii) gross malfeasance that harms the Employer and its
Affiliates, as determined by the Administrator.
       
(c)
Felony.  The Participant is convicted of or pleads guilty to a felony.

 
1

--------------------------------------------------------------------------------


 
1.2.7.       Change in Control — a change in control shall have the meaning of
the definition of "Change of Control" set forth in Otelco Inc.'s Second Amended
and Restated Credit Agreement, dated as of October 20, 2008, as the same may be
amended, restated, supplemented, waived, replaced, restructured, repaid,
increased, refunded, refinanced or otherwise modified from time to time;
provided that if such agreement is not in effect, Change in Control shall be a
change in control for the purposes of section 409A of the Code.
 
1.2.8.       Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code.  Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.
 
1.2.9.       Committee — the Compensation Committee of the Employer’s Board of
Directors.  Functions generally assigned to the Committee may be delegated to
and discharged by the officers and employees of the Employer.
 
1.2.10.     Disability or Disabled — a determination the Participant is disabled
under the Employer’s long term disability plan or a determination by the Social
Security Administration that the Participant is disabled.
 
1.2.11.     Effective Date — January 1, 2009.
 
1.2.12.     Employer — Otelco Inc., a Delaware corporation.
 
1.2.13.     ERISA — the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA.  Any
reference in this Plan Statement to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.
 
1.2.14.     Participant — the Chief Executive Officer of Otelco Inc. and
additional employees in the management of Otelco Inc. (consisting of any
employee who is selected by the Committee).  An employee who has become a
Participant shall continue as a Participant in the Plan until the date the
Participant no longer has an unpaid Award under the Plan.
 
1.2.15.     Plan — the executive long term incentive plan established for the
benefit of employees eligible to participate therein, as set forth in this Plan
Statement.
 
1.2.16.     Plan Statement — this document entitled “Otelco Inc. Executive Long
Term Incentive Plan.”
 
1.2.17.     Plan Year — each calendar year beginning on January 1 and ending on
December 31.
 
2

--------------------------------------------------------------------------------


 
1.2.18.     Retires and Retirement — a Participant’s voluntary Separation from
Service on or after attaining age fifty-five (55) and completing ten (10) years
of service provided the Administrator determines the Participant’s Separation
from Service is not due to Cause (and provided the Administrator determines the
Participant would not have had a Separation from Service for Cause if the
Participant had not voluntarily terminated employment). Years of service with
respect to employees of acquired entities shall be determined by the
Administrator.  The Chief Financial Officer of the Company on the effective date
of this Plan shall be deemed to have satisfied the above age and service
requirements.
 
1.2.19.     Separation from Service — a Participant’s termination of employment.
 
1.2.20.     Vest and Vested — means nonforfeitable.
 
1.3.          Rules of Interpretation.  Whenever appropriate, words used herein
in the singular may be read in the plural, or words used herein in the plural
may be read in the singular; the masculine may include the feminine and the
feminine may include the masculine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to this entire Plan Statement and not to any particular paragraph or Section of
this Plan Statement unless the context clearly indicates to the contrary.  The
titles given to the various Sections of this Plan Statement are inserted for
convenience of reference only and are not part of this Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.  Any reference in this Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.
 
SECTION 2
 
ELIGIBILITY AND PARTICIPATION
 
The Committee shall determine each year the employees who are eligible to
participate in this Plan. The Chief Executive Officer of the Employer shall
notify each employee selected of the employee’s eligibility for an Award under
the Plan.
 
SECTION 3
 
AWARDS
 
3.1.          Amount of Award. Before the start of each Plan Year during the
term of this Plan, the Committee shall establish a target level of EBITDA
(“Target EBITDA”) for such Plan Year.  At the close of a Plan Year, the
Company’s audited financial statements shall be used to calculate the Company’s
actual level of EBITDA (“Actual EBITDA”) for such Plan Year.  An “Incentive Pool
Amount” shall be established for each Plan Year based on the amount, if any, by
which Actual EBITDA exceeds Target EBITDA (“Excess EBITDA”) for such Plan
Year.  The Committee shall determine the percentage of Excess EBITDA to be
distributed under the Plan. If Actual EBITDA does not exceed Target EBITDA for a
Plan Year, no Incentive Pool Amount shall be established for such Plan
Year.  The Incentive Pool Amount shall be allocated among Participants, in the
sole discretion of the Committee, based on the Participant’s contribution to the
overall financial results of the Company or such other factors as the Committee
deems relevant, on or as soon as administratively practicable following the
close of such Plan Year (the “Crediting Date”).
 
3

--------------------------------------------------------------------------------




SECTION 4
 
PERFORMANCE MEASUREMENT
 
The Committee shall have sole discretion to interpret and determine the
measurements of the Employer’s performance for the Plan Year and the allocation
of Awards to Participants.
 
SECTION 5
 
VESTING
 
5.1.          Vesting Events.  Amounts awarded to a Participant shall vest
ratably over a three year period commencing with the Plan Year in which the
Award relates. On the last day of the Plan Year to which an Award relates a
participant shall become vested in one third of the amount Awarded for that Plan
Year provided the Participant is employed on the last day of that Plan Year. A
Participant shall become vested in the second third of an Award for a Plan Year
on the last day of the year following the Plan Year in which an Award relates
provided the Participant is employed on the last day of year following the Plan
Year to which the Award relates. A Participant shall become vested in the final
third of an Award for a Plan Year on the last day of the second year following
the Plan Year in which an Award relates provided the Participant is employed on
the last day of second year following the Plan Year to which the Award relates.
Prior to that date, the Participant shall have no interest in or right to any
amount under the Plan.  Vested amounts will be distributed to the Participant in
accordance with Section 7.  Notwithstanding the foregoing, the Participant shall
become Vested upon the occurrence of any of the following events while employed
by the Employer:
 
5.1.1.       Disability.  If a Participant becomes Disabled, the Participant’s
Award shall become Vested as of the date the Administrator determines that the
Participant is Disabled.
 
5.1.2.       Death.  If a Participant dies, the Participant’s Award shall become
Vested as of the date of the Participant’s death.
 
5.1.3.       Retirement.  If a Participant Retires, the Participant’s Award
shall become Vested as of the date of the Participant’s Retirement.
 
5.1.4.       Change in Control.  If there is a Change in Control, the
Participant’s Award shall become Vested as of the date a day before the Change
in Control.
 
5.1.5.       Involuntary Separation from Service Other Than for Cause.  If a
Participant has an involuntary Separation from Service for reasons other than
Cause, the Administrator may decide in its sole discretion to fully or partially
Vest the Participant.
 
4

--------------------------------------------------------------------------------


 
5.1.6.       Termination of the Plan.  If the Board of Directors terminates the
Plan, all Awards shall become Vested prior to the Plan’s termination.
 
5.2.          Forfeiture.  The Participant’s Award shall not Vest and shall be
forfeited if the Participant has a Separation from Service before the end of the
Performance Period unless one of the exceptions listed in Section 5.1 applies.
 
SECTION 6
 
UNFUNDED PLAN
 
The obligations to make payments under the Plan constitute only the unsecured
(but legally enforceable) promises of the Employer.  No Participant shall have
any lien, prior claim or other security interest in any property of the Employer
or the Affiliates.  The Employer shall have no obligation to establish or
maintain any fund, trust or account for funding or paying the Plan’s
benefits.  If such a fund, trust or account is established, the property therein
shall remain the property of the Employer.
 
SECTION 7
 
DISTRIBUTIONS
 
7.1.          Distribution.
 
7.1.1.       Distribution in Cash.  All distributions under the Plan shall be
made in cash in a single lump sum.
 
7.1.2.       Time of Distribution. If a Participant becomes Vested in the
Participant’s Award, the Participant’s Award shall be paid no later than March
14th of the year following the year such amounts vest, provided however, that
the Participant’s death, Disability, Retirement, Involuntary Separation from
Service for reasons other than Cause, or a Change in Control shall not
accelerate the payment date.
 
7.1.3.       Death Prior to Distribution.  If the Participant dies before
distribution of the Participant’s Award, the Award shall be distributed to the
Participant’s Beneficiary.
 
7.1.4.       Cooperation with Committee.  Each individual who claims to be or is
entitled to benefits shall cooperate with the Committee (including, but not
limited to signing documents).  Each individual who claims to be or is entitled
to benefits shall furnish the Committee with such documents, evidence, data or
information as the Committee considers necessary or desirable for the purpose of
administering the Plan.
 
7.2.          Designation of Beneficiaries.
 
7.2.1.       Right to Designate.  Each Participant may designate a Beneficiary
on a form prepared by and filed with the Employer.  The Participant may change
or revoke such designation from time to time without notice to or consent from
any Beneficiary or spouse.  No such designation, change or revocation shall be
effective unless signed by the Participant and received by the division or
person at the Employer designated by the Committee during the Participant’s
lifetime.  The Committee may establish rules for the use of electronic
signatures.  Until such rules are established, electronic signatures shall not
be effective.
 
5

--------------------------------------------------------------------------------


 
7.2.2.       Failure of Designation.  If a Participant (i) fails to designate a
Beneficiary, (ii) designates a Beneficiary and thereafter revokes such
designation without naming another Beneficiary, or (iii) designates one or more
Beneficiaries and all such Beneficiaries so designated fail to survive the
Participant, such Participant’s said death benefit, or the part thereof as to
which such Participant’s designation fails, as the case may be, shall be payable
to the first class of the following classes of automatic Beneficiaries with a
member surviving the Participant and (except in the case of his surviving issue)
in equal shares if there is more than one member in such class surviving the
Participant:
 
Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Representative of Participant’s estate.
 
SECTION 8
 
SPENDTHRIFT PROVISION
 
No Participant or Beneficiary shall have any transmissible interest in any Award
nor shall any Participant or Beneficiary have any power to anticipate, alienate,
dispose of, pledge or encumber the same while it is in the possession or control
of the Employer, nor shall the Employer recognize any assignment thereof, either
in whole or in part, nor shall the Award be subject to attachment, garnishment,
execution following judgment or other legal process (including without
limitation any domestic relations order, whether or not a “qualified domestic
relations order” under section 414(p) of the Code).
 
SECTION 9
 
AMENDMENT AND TERMINATION
 
9.1.          Amendment.  The Board of Directors reserves the power to amend
this Plan Statement either prospectively or retroactively or both in any
respect. In addition, the Administrator may amend the Plan in any respect (i) to
comply with changes in the law provided the amendment does not materially
increase the cost of the Plan, and (ii) to revise the Plan in a manner that does
not materially alter the Plan or materially increase the cost of the Plan.  The
Administrator shall report all amendments to the Committee and the Board of
Directors. Notwithstanding the foregoing, if there is a material adverse change
in the Employer’s financial condition (as determined by the Committee), the
Committee may reduce or eliminate the amount of the Participants’ Awards under
this Plan, provided however, that the Committee can not reduce or eliminate any
Award that is already vested.
 
9.2.          Plan Termination.  The Board of Directors shall have the right at
any time to terminate the Plan.
 
6

--------------------------------------------------------------------------------


 
SECTION 10
 
INDEMNIFICATION
 
Except as prohibited by applicable law, the Employer shall defend, indemnify and
hold harmless from any and all liabilities, costs and expenses (including legal
fees), to the extent not covered by insurance, each director, officer, and
employee of the Employer  and its Affiliates, who is a party to or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding with respect to the Plan, wherever brought, whether civil, criminal,
administrative or investigative by reason of the fact that the individual is or
was a fiduciary or administrator of the Plan, or by reason of acting in any
other capacity in connection with the Plan.


Notwithstanding the foregoing, no such indemnification shall be required or
provided if such liability arises (i) from the individual’s claim for the
individual’s own benefit, (ii) from the willful misconduct, fraud or bad faith
of the individual, or (iii) from the criminal misconduct of such individual if
the individual had reason to believe the conduct was unlawful.


The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that the individual’s conduct was unlawful.  This
indemnification shall continue as to an individual who has ceased to be a
director, officer, and employee of the Employer and its Affiliates and shall
inure to the benefit of the heirs, executors and administrators of such an
individual.


SECTION 11
 
DETERMINATIONS — CLAIM PROCEDURES
 
11.1.        Determinations.  The Administrator and the Committee have
discretionary authority to grant or deny benefits under the Plan.  The
Administrator and the Committee shall have the discretion, authority and
responsibility to interpret and construe this Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under the Plan, including but not limited to the entitlement of all persons to
benefits and the amounts of their benefits.  The Administrator and the
Committee shall make such determinations as may be required from time to time in
the administration of the Plan.  This discretionary authority shall include all
matters arising under the Plan.  The Administrator and the Committee may retain
advisors to assist them in making their determinations under the Plan.
 
11.2.        Claim and Review Procedures. Until modified by the Committee, the
claim and review procedures set forth in this Section shall be the mandatory
claim and review procedures for the resolution of disputes and disposition of
claims filed under the Plan to be reviewed by the Administrator.
 
11.2.1.     Initial Claim.  If there is a dispute, an individual may, subject to
any applicable deadline, file with the Administrator a written claim for
benefits under the Plan in a form and manner prescribed by the Administrator.
 
7

--------------------------------------------------------------------------------


 

 
(a)
If the Administrator denies the claim in whole or in part, the Administrator
shall notify the claimant of the adverse benefit determination within ninety
(90) days after receipt of the claim.
       
(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Administrator determines that special circumstances
require an extension of time for determination of the claim, provided that the
Administrator notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

 
11.2.2.     Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:
 

 
(a)
the specific reasons for the adverse determination;
       
(b)
references to the specific provisions of this Plan Statement (or other
applicable Plan document) on which the adverse determination is based; and
       
(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary.

 
11.2.3.     Request for Review.  Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Administrator a written request for a review of the adverse determination and
may, in connection therewith submit written comments, documents, records and
other information relating to the claim for benefits.  The Administrator will
forward the request for review to the Committee.  Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
 
11.2.4.     Claim on Review.  If the Committee denies the claim upon review, in
whole or in part, the Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.
 

 
(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Committee determines that special circumstances require
an extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.
       
(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.
       
(c)
The Committee’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 
8

--------------------------------------------------------------------------------


 
11.2.5.     Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:
 

 
(a)
the specific reasons for the denial; and
       
(b)
references to the specific provisions of this Plan Statement (or other
applicable Plan document) on which the adverse determination is based.

 
11.3.        Deadline to File Claim.  To be considered timely under the Plan’s
claim and review procedure, a claim must be filed with the Administrator within
one (1) year after the claimant knew or reasonably should have known of the
principal facts upon which the claim is based.
 
11.4.        Exhaustion of Administrative Remedies.  Notwithstanding any
provision in this Plan Statement, the exhaustion of the claim and review
procedure is mandatory for resolving every claim and dispute arising under the
Plan.  As to such claims and disputes:
 

 
(a)
no legal action to recover Plan benefits or to enforce or clarify rights under
the Plan under any provision of law, whether or not statutory, may be commenced
until the claim and review procedure set forth herein has been exhausted in the
entirety; and
       
(b)
in any such legal action all explicit and all implicit determinations by the
Administrator and the Committee (including, but not limited to, determinations
as to whether the initial request for benefits or request for review was timely
filed) shall be afforded the maximum deference permitted by law.

 
11.5.        Deadline to File Legal Action.  No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under any provision of
law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the legal action is commenced in the proper forum
before the earlier of:
 

 
(a)
thirty (30) months after the date the claimant knew or reasonably should have
known of the principal facts on which the claim is based, or
       
(b)
six (6) months after the date the claimant has exhausted the claim and review
procedure.

 
11.6.        Knowledge of Fact by Participant Imputed to Beneficiary and
Others.  Knowledge of all facts that a Participant knew or reasonably should
have known shall be imputed to every claimant who is or claims to be a
Beneficiary of the Participant or otherwise claims to derive an entitlement by
reference to the Participant for the purpose of applying the previously
specified periods.
 
9

--------------------------------------------------------------------------------


 
SECTION 12
 
PLAN ADMINISTRATION
 
12.1.        Service of Process.  The Chief Financial Officer (or the Chief
Executive Officer with respect to claims made by the Chief Financial Officer) of
the Employer is designated as the appropriate and exclusive agent for the
receipt of service of process directed to the Plan in any legal proceeding,
including arbitration, involving the Plan.
 
12.2.        Receipt of Documents.  If a form or document must be filed with or
received by the Employer, the Committee, the Administrator, and the Human
Resources Department (the “appropriate entity”), it must be actually received by
the appropriate entity to be effective.  The determination of whether or when a
form or document has been received by the appropriate entity shall be made by
the Administrator without regard to the “mailbox rule” or similar rule of
evidence.  The absence of a beneficiary designation in the appropriate entity’s
records and files shall be conclusive and binding proof that the beneficiary
designation was not received by the appropriate entity.  Unless otherwise
specified, forms and documents must be mailed to and received at the following
address:
 
Otelco Inc.
Attn:  Chief Financial Officer
505 Third Avenue East
Oneonta, Alabama 35121
 
SECTION 13
 
IN GENERAL
 
13.1.        Disclaimers.
 
13.1.1.     Effect on Employment.  Neither the terms of this Plan Statement nor
the benefits hereunder nor the continuance thereof shall be a term of the
employment of any employee, and the Employer  shall not be obligated to continue
the Plan.  The terms of this Plan Statement shall not give any employee the
right to be retained in the employment of the Employer  and its Affiliates.
 
13.1.2.     Sole Source of Benefits.  Neither the Board of Directors, the
Committee, the Administrator, the officers or employees in any way guarantee the
payment of any benefit or amount which may become due and payable hereunder to
any Participant, Beneficiary, or other person.  Each Participant, Beneficiary,
or other person entitled at any time to payments hereunder shall look solely to
the assets of the Employer  for such payments.  If an Award shall have been
distributed to a former Participant, Beneficiary, or any other person entitled
to the receipt thereof, such former Participant, Beneficiary, or other person,
as the case may be, shall have no further right or interest in the Employer’s
assets.
 
10

--------------------------------------------------------------------------------


 
13.2.        Applicable Laws.
 
13.2.1.     ERISA Status.  The Plan is not intended to provide for retirement
income or the deferral of income until after Separation from Service.  The Plan
is not an employee benefit pension plan, a pension plan, an employee benefit
plan, or plan for purposes of ERISA.
 
13.2.2.     Internal Revenue Code Status.  The Plan is maintained as a long term
incentive plan that is designed to be exempt from the requirements of Internal
Revenue Code Section 409A under the “short term deferral rule” in that all
payments under the Plan shall be paid by March 15 of the year following the year
in which amounts payable under the Plan are no longer subject to a substantial
risk of forfeiture.  Each provision shall be interpreted and administered
accordingly.  Notwithstanding the foregoing, neither the Employer  nor any of
its officers, directors, agents or affiliates shall be obligated, directly or
indirectly, to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts under this Plan or on account of any failure to comply
with the Code.
 
13.3.        Choice of Law.  Except to the extent that federal law is
controlling, the Plan shall be construed and enforced in accordance with the
laws of the State of Delaware, without regard to any choice of law provisions.
 
13.4.        Plan Statement Controls.  If there is a discrepancy between this
Plan Statement and other documents prepared with respect to the Plan, including
any plan overview or summary, the terms of this Plan Statement shall control and
govern over the other document.
 
 
11